Title: To Thomas Jefferson from Ralph Pomeroy, 17 February 1805
From: Pomeroy, Ralph
To: Jefferson, Thomas


                  
                     Sir,
                     Hartford 17th. Feby. 1805
                  
                  I presume to request your favourable Attention to my Application—I have through the course of our revolutionary War, had the honour of Serving my Country in Several Stations. Vizt. (after some Offices of less note) As A Commissioner of cloathing Accounts of the Army, which continued untill all the Accounts existing in All the Regiments where such Accounts were capable of being exhibited were Settled.—afterwards as Deputy of the Quarter Master General for the department of Connecticut in which I disharged my duty with fidelity & success, although Arduous and attended with dificulty and smal means, afterwards I was appointed Comptroler of the Accounts of this State, from which I was somewhat unceremoniously dismissed; for passing an unpopular Mans Account, deemed by the Gentlemen then in power, not Warranted by Law. The question at the Suit of this State was soon after solemnly tried before our Superior Court, who seriatim and unanimously gave their Opinion that the transaction was warranted and required by law, which gave me tho’ displaced some consolation—
                  Here unless this state be revolutionized I shall not again obtain A Place—and ’tho’ my family is smal, my means of Support are few.—
                  Therefore if it be consistant with your will and there is A Vacancy of any Office to which my Abilities are competent, I wish again to enter into the Service of my Country. At this distance and for want of knowledge I cannot well designate the place which would be convenient for me as proper—I have requested Mr. Granger who knows my wishes in my behalf to wait on your Excellency and prosecute My request, and communicate on the Subject. I have no predilection for Northern or Southern Climate—
                  I have the honor to be your Excellencys humble Servant
                  
                     Ralph Pomeroy. 
                  
               